DETAILED ACTION
This is an Office action based on application number 13/121,393 filed 28 March 2011, which is a national stage entry of PCT/JP2009/066900 filed 29 September 2009, which claims priority to JP 2009-049962 filed 3 March 2009 and JP 2008-251550 filed 29 September 2008. Claims 2, 6-13, and 15-16 are pending. Claims 6-8 are withdrawn from consideration.
Amendments to the claims, filed 13 July 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.


Withdrawn Rejection
The prior art rejections, made of record in the Office action mailed 13 April 2021, are withdrawn due to Applicant’s amendments in the response filed 13 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2, as amended, recites the limitation of a copper phthalocyanine pigment having a transmittance at the wavelength Lambda-max of 90% or more in lines 1-5. There is insufficient support in the original description for the entirety of the range of 90% or more (i.e., 90%-100% transmission). First, the original description is silent with regard to explicit support for the limitation. Second, while the original description provides transmittance spectrum graphs (e.g., FIG. 31 and FIG. 32) which vaguely appear to show transmittance of copper phthalocyanine within the scope of the invention, said graphs do not provide support for the entirety of the claimed transmittance range of 90% or more (i.e., 90%-100% transmission). Additionally, said graphs do not adequately show specific numerical values for the maximum transmittance value. Applicant is encouraged, if any further prosecution relies on the data shown by the transmission graphs, to provide any raw numerical data used to construct the graphs of the original disclosure.

Claims 9-13 and 15-16 do not remedy the deficiency of the parent claim and are rejected under the same rationale.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the previous 35 U.S.C. §112(a) made of record in the Office action mailed 13 April 2021, the previous grounds are replaced by new grounds of rejection under 35 U.S.C. §112(a) necessitated by Applicant’s amendment.
In response to Applicant’s arguments regarding the prior art rejections made of record in the Office action mailed 13 April 2021, the prior art rejections are withdrawn due to Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/02/2022